DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 are rejected in the instant application.
Claim 2-26 are cancelled in the instant application. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11165680. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims point to the same subject matter at hand and further utilize almost identical limitations which would read on one another. Examiner suggests filing a terminal disclaimer. 


Instant Application
U.S. Patent No. 11165680
1. A method, comprising:
A) monitoring a media stream that is streamed over a network at a given media bit-rate in a sequence of traffic bursts;
B) estimating respective data volumes of one or more traffic bursts of the sequence; and 
C) deriving the given media bit rate from the estimated data volumes.
1. A method, comprising:
A) monitoring a media stream that is streamed over a network, from a server to a client, by a processor separate from the server and the client;
determining, by a processor, a traffic pattern of the monitored stream over time, including a communication bit-rate of the monitored media stream as a function of time;
identifying in the traffic pattern, a sequence of traffic bursts;
determining times of bursts in the sequence of traffic bursts;
measuring a time between successive traffic bursts in the sequence;
B) estimating respective data volumes of one or more traffic bursts of the sequence;
C) deriving a given media bit-rate of the media stream from a ratio between the estimated data volumes and the measured time between bursts; and
assessing or acting upon video quality experienced by a user responsive to the derived media bit-rate, for allocating bandwidth in the network or selecting a quality of service policy to be applied in the network,
wherein estimating the data volumes and deriving the given media bit-rate are performed without decoding content of the media stream, and
wherein identifying the sequence of traffic bursts comprises interpreting upstream packets, from the client to the server, in a corresponding upstream of the monitored media stream as requests that are each followed by a respective traffic burst in the media stream.



	

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. provisional patent application 62/050,265 filed September 15, 2014.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) getting monitoring stream, estimating volumes and deriving a bite rate from the estimations. 
The limitations of monitoring a media stream in a sequence of traffic bursts, estimating respective data volumes of the bursts and deriving a bit-rate from the estimated volumes, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical calculations but for the recitation of terms such as bursts and media stream. That is, other than reciting basic data components nothing in the claim element precludes the step from practically being a usage of mathematical concepts. A user can average out and extrapolate multimedia bit rates. For example, but for the “traffic bursts” in the context of this claim encompasses the user simply gathering data and estimating data for a function. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic unit components, then it falls within the “Mathematical concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites three additional steps. The components in each step are recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea 
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jadallah et al. (US 20120311126 A1) hereinafter Jadallah in view of Lin et al. (US7782767 B1) hereinafter Lin;

Regarding claim 1:	Jadallah teaches a method, comprising:
monitoring a media stream that is streamed over a network at a given media bit-rate in a sequence (¶0044 – see network-based QoE system 100 may monitor all media between a set of subscribers' devices 10 and media streaming servers 14. By monitoring multiple devices and servers, the QoE system 100 may be able to identify and isolate problems related to shared resources, such as congested network links or slow Content Delivery Network. ¶0045 - QoE system 100 is a network based system, the QoE system 100 is intended to be configured to correlate network packets into groups that represent media streams in real time from a large amount of network traffic Further see ¶0041 intended to be able to analyze the traffic to determine attributes of the media and video and to track bit rates);
estimating respective data volumes of the sequence (¶0071 – see calculating QoE at the per-media and per-subscriber level by maintaining a history of changes in media flow properties, and grouping these properties for the same media content watched in the same time frame by a subscriber in the form of a media session further see ¶0018 see QoE event handler is configured to detect at least one of the events from the group of buffer stalls, media start latency, media streaming restarts and bit rate transitions and the metric measurement module is configured to measure at least one of the group of average number and duration of buffer stall events, average media start latency, average number of restarts after buffer stall events and average number of bit rate transition events [Examiners note: estimating respective data volumes is interpreted as ]); and
deriving the given media bit-rate from the estimated data volumes (¶0072 - see media session record may contain a set of data or facts that measure certain properties of the media, such as encoded bit rate).
Jadallah does not explicitly teach traffic bursts or one or more traffic bursts
Lin however in the same field of computer networking teaches traffic bursts or one or more traffic bursts (Col 1, lines 35-45 see monitoring a start time for a first packet transferred from a sender, and monitoring an end time for a last packet transferred from the sender. The method also includes determining a total number of bytes transferred from the sender to a receiver, and estimating a network delay. The burst bit rate is then calculated by dividing the total number of bytes transferred by the difference between the end time and the start time plus the estimated network delay) 
	Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the teaching of Jadallah for monitor QOE between data streams and the teachings of Lin for monitoring bit rates between traffic bursts to combine the teachings by using burst bit rate monitoring as taught by Lin to monitor the streams of Jadallah.  One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings as doing so would provide overall business parameters and enhanced content delivery to end users.


Conclusion

References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449